DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0039429 A1 to Abou-Nasr et al. in view U.S. Pub. No. 2018/0088677 A1 to Zhang et al.



receiving, from each of multiple devices (One or More Motion Sensors 162), data specifying an event detected by the device (“...FIG. 2 illustrates a process 200 for gesture recognition and action performance. The process 200 starts in a block 205, where the motion sensors 162 collect gesture attributes from a user's gesture. For example, as the user performs the gestures, e.g., as illustrated in FIG. 4, the controller 155 collects gesture attributes, e.g. hand vectoring, finger articulation, etc...” paragraphs 0029); 
comparing the events to a plurality of configured scenarios (Action Profiles 190/Database 175) that each specify a sequence of trigger events and an action (Action 195) to be initiated in response to detecting the sequence of trigger events (“...Next, in a block 210, the controller 155 identifies the gesture based on the gesture attributes. Specifically, the gesture recognition computer 160 compares the collected gesture attributes collected in the block 205 and compares them to the action profiles 190 to determine a specific gesture 192 and associated action 195. In one example implementation, a dynamic neural network may be trained as a multi-class classifier for recognizing gestures. The inputs to the dynamic neural network are the sequential vectors of the gesture attributes (e.g. fingers articulation, hand vectoring, location within a vehicle, position of gesture relative to a vehicle component, motion at gesture initiation, and motion at gesture termination). The network has three layers and the first two layers have bipolar sigmoid neurons. The final layer of the network is a softmax classifier which maps network classification decision to a set of probabilities P(action=y|X), where P is the probability of action y given the X vector of inputs to the network...In the block 240, the controller 155 determines whether the gesture is an action gesture. Specifically, the action identification computer 170 compares detected gesture attributes to the action profiles 190 and the stored gestures 192 for a matching gesture. If so, the process 200 continues in a block 245. Otherwise, the process 200 continues in the block 205 to collect gesture attributes...In the block 245, the controller 155 compares the action gesture to stored actions in the database 175. Specifically, the controller 155 compares the gesture attributes to the stored gestures 192 in the action profiles 190 to determine the specific action 195...” paragraphs 0030/006/0037); 
Gesture Recognition Computer 160), that the events detected by the multiple devices match a first scenario of the plurality of scenarios (“...Next, in a block 210, the controller 155 identifies the gesture based on the gesture attributes. Specifically, the gesture recognition computer 160 compares the collected gesture attributes collected in the block 205 and compares them to the action profiles 190 to determine a specific gesture 192 and associated action 195. In one example implementation, a dynamic neural network may be trained as a multi-class classifier for recognizing gestures. The inputs to the dynamic neural network are the sequential vectors of the gesture attributes (e.g. fingers articulation, hand vectoring, location within a vehicle, position of gesture relative to a vehicle component, motion at gesture initiation, and motion at gesture termination). The network has three layers and the first two layers have bipolar sigmoid neurons. The final layer of the network is a softmax classifier which maps network classification decision to a set of probabilities P(action=y|X), where P is the probability of action y given the X vector of inputs to the network...In the block 240, the controller 155 determines whether the gesture is an action gesture. Specifically, the action identification computer 170 compares detected gesture attributes to the action profiles 190 and the stored gestures 192 for a matching gesture. If so, the process 200 continues in a block 245. Otherwise, the process 200 continues in the block 205 to collect gesture attributes...In the block 245, the controller 155 compares the action gesture to stored actions in the database 175. Specifically, the controller 155 compares the gesture attributes to the stored gestures 192 in the action profiles 190 to determine the specific action 195...” paragraphs 0030/006/0037); and
in response to determining that the events detected by the multiple devices match the first scenario, initiating a first action specified by the first scenario (“...In addition to using the gesture for identifying the operator, a gesture may also be associated with an action, whereby the controller may be programmed to identify the action. The database may include an action profile where a detailed list of gestures and their related actions are stored. For example, a swiping gesture in a first direction may be associated with an action to increase the volume setting of the vehicle's entertainment system. In another example, a swiping gesture in the opposite direction may be associated with an action to decrease the volume setting of the vehicle's entertainment system...Next, in a block 250, the controller 155 performs the action 195 determined in the block 245 and the process 200 ends. For example, the controller 155 may send an instruction, e.g., via the bus 102, to entertainment system 125 to control a volume of a radio, to a window actuator to move a window 120 up or down, to a climate control system 115 to increase or reduce a temperature setting, etc... FIG. 3 illustrates a process 300 for selecting an action from multiple detected gestures. For example, when multiple gestures are detected from multiple vehicle occupants, the controller 155 may selectively perform only actions by the driver of the vehicle 101. The process 300 starts in a block 305, where the controller 155 collects gesture attributes...” paragraphs 0012/0038/0039).
Abou-Nasr is silent with reference to determining that a combination of one or more of the events detected by the multiple devices and the first action specified by the first scenario matches a second scenario of the plurality of scenarios, and 
in response to determining that the combination of the one or more of the events detected by the multiple device and the first action specified by the first scenario matches the second scenario, initiating a second action specified by the second scenario.  
mapping) a second scenario of the plurality of scenarios, and 
in response to determining that the combination of the one or more of the events detected by the multiple device and the first action specified by the first scenario matches the second scenario, initiating a second action specified by the second scenario (“....Table 1 presents the relationships between service scenarios, user groups, and interaction models. As provided in Table 1, different groups under the same service scenario correspond to different interaction models. Of course, it is also possible that the interaction models corresponding to different user groups are the same. Without loss of generality, for one user group, the interaction models used under different service scenarios generally differ. An interaction model can correspond to a set of mappings of one or more gestures to one or more commands (e.g., to run in response to the corresponding gesture being obtained)...Table 2 presents the relationships between service scenarios, user IDs, and interaction models. As provided in Table 2, different user IDs under the same service scenario correspond to different interaction models. Without loss of generality, the interaction models used An interaction model can correspond to a set of mappings of one or more gestures to one or more commands (e.g., to run in response to the corresponding gesture being obtained)...At 230, a first operation is obtained. For example, a first operation can be determined based at least in part on the first gesture. The obtaining of the first operation can comprise the terminal or the server determining the first operation. In some embodiments, the first operation is determined based at least on the first gesture and a service scenario corresponding to the first image. The first operation can be obtained by performing a look up against a mapping of gestures and service scenarios to find the first operation that corresponds to the first gesture in the context of the service scenario corresponding to the first image. The first operation can correspond to a single operation or a combination of two or more operations. In some embodiments, a multi-scenario application includes a plurality of service scenarios, and the first image is associated with at least one of the plurality of service scenarios. The service scenario corresponding to the first image can be obtained by performing a look up against a mapping of gestures and service scenarios to find the service scenario corresponding to the first image. According to some 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Abou-Nasr with the teaching of Zhang because the teaching of Zhang would improve the system of Abou-Nasr by providing a technique of mapping a plurality of gestures to a plurality of actions to allow for varying permutation of options for the user. 

As to claim 2, Abou-Nasr teaches the method of claim 1, wherein the multiple devices include at least one sensor that detects, as an event, a measurement of a particular property and at least one user interaction detection device that detects a human performed action (Gesture Recognition Computer 160).  

As to claim 3, Abou-Nasr teaches the method of claim 2, wherein the user interaction detection device comprises one of (i) a gesture detection  (Gesture Recognition Computer 160).  

As to claim 4, Zhang teaches the method of claim 1, further comprising providing a dashboard user interface that enables a user to configure and modify scenarios by selecting sequences of events and one or more actions for the scenarnos (“...The mapping relationships between gesture types and operations generally remain unchanged so long as there is no need to update the service scenarios. It is possible to predefine the mapping relationships between gesture types and operations as is needed for different service scenarios. In some embodiments, a user can configure the mapping relationships between gesture types and operations. The mapping relationships between gesture types and operations can be set according to user preferences, user settings, or historical information associated with a user's input of gestures to the terminal...” paragraph 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Abou-Nasr with the teaching of Zhang because the teaching of Zhang would improve the system of Abou-Nasr by providing a technique of mapping a 

As to claim 6, Zhang teaches the method of claim 1, wherein receiving, from each of multiple devices, data specifying an event detected by the device comprises receiving, for each device, data specifying whether the event invokes a scenario comparison process in which the events are compared to the scenarios, wherein the events are compared to the plurality of configured scenarios in response to the data for at least one of the events specifying that the at least one event invokes the scenario comparison process (“....Table 1 presents the relationships between service scenarios, user groups, and interaction models. As provided in Table 1, different groups under the same service scenario correspond to different interaction models. Of course, it is also possible that the interaction models corresponding to different user groups are the same. Without loss of generality, for one user group, the interaction models used under different service scenarios generally differ. An interaction model can correspond to a set of mappings of one or more gestures to one or more commands (e.g., to run in response to the corresponding gesture being obtained)...Table 2 presents the relationships between An interaction model can correspond to a set of mappings of one or more gestures to one or more commands (e.g., to run in response to the corresponding gesture being obtained)...At 230, a first operation is obtained. For example, a first operation can be determined based at least in part on the first gesture. The obtaining of the first operation can comprise the terminal or the server determining the first operation. In some embodiments, the first operation is determined based at least on the first gesture and a service scenario corresponding to the first image. The first operation can be obtained by performing a look up against a mapping of gestures and service scenarios to find the first operation that corresponds to the first gesture in the context of the service scenario corresponding to the first image. The first operation can correspond to a single operation or a combination of two or more operations. In some embodiments, a multi-scenario application includes a plurality of service scenarios, and the first image is associated with at least one of the plurality of service scenarios. The service scenario corresponding to the first image can be obtained by performing a look up against a mapping of gestures and service scenarios to find the service scenario corresponding to the first image. According to some embodiments, in the event that an image is associated with a plurality of service scenarios, the service scenario corresponding to the first image can be obtained by performing a look up against a mapping of gestures, images, and the first image...” paragraphs 0031/0033/0086).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Abou-Nasr with the teaching of Zhang because the teaching of Zhang would improve the system of Abou-Nasr by providing a technique of mapping a plurality of gestures to a plurality of actions to allow for varying permutation of options for the user. 

As to claims 8 and 15, see the rejection of claim 1 above, expect for a data processing apparatus, a memory storage apparatus and a computer program product, encoded on one or more non-transitory computer storage media.
Abou-Nasr teaches a data processing apparatus (“...A vehicle control system may include programming in the controller for gesture recognition. In addition, the controller, which is a computer including a processor, and a memory storing instructions executable by the processor, may be programmed to recognize a user based on the gesture recognition. The controller memory may include a database that stores user profiles for multiple vehicle operators. Each operator's user profile may include user specific settings for various vehicle elements. For example, settings pertaining to a user's preferred air conditioner setting, window setting, radio setting, etc., may be stored. In addition, the user profile may include the user's specific hand vectoring for different gestures. In response to a gesture, the controller may use the various gesture attributes to identify the gesture. The controller may use the identified gesture as well as the vectoring of the hand when the gesture is performed to identify a user by querying the database...” paragraph 0011),
a memory storage apparatus and a computer program product, encoded on one or more non-transitory computer storage media (“...A computer-readable medium includes any medium that participates in providing data (e.g., instructions), which may be read by a computer. Such a medium may take many forms, including, but not limited to, non-volatile media, volatile media, etc. Non-volatile media include, for example, optical or magnetic disks and other persistent memory. Volatile media include dynamic random access memory (DRAM), which typically constitutes a main memory. Common forms of computer-readable media include, for example, a floppy disk, a flexible disk, hard disk, magnetic tape, any other magnetic medium, a CD-ROM. DVD, any other optical medium, punch cards, paper tape, any other physical medium with patterns of holes, a RAM, a PROM, an EPROM, a FLASH-EEPROM, any other memory chip or cartridge, or any other medium from which a computer can read...” paragraph 0045).

As to claims, 9-11 and 13, see the rejection of claims 2-4 and 6 respectively.

As to claims 16-18, see the rejection of claims 2-4 respectively.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0039429 A1 to Abou-Nasr et al. in view U.S. Pub. No. 2018/0088677 A1 to Zhang et al. as applied to claims 1, 8 and 15 above, and further in view of U.S. Pub. No. 2009/0211605 A1 to Ahmad et al.

As to claim 5, Abou-Nasr as modified by Zhang teaches the method of claim 1, however it is silent with reference to wherein initiating the action specified by the first scenario comprises determining, based on a state of a device that performs the first action specified by 27Attorney Docket No. 12587-0755001 / Dl 8-450/03703-00-US the first scenario, that a 
Ahmad teaches wherein initiating the action specified by the first scenario comprises determining, based on a state of a device that performs the first action specified by 27Attorney Docket No. 12587-0755001 / Dl 8-450/03703-00-US the first scenario, that a device that performs the first action is in a state in which the first action is capable of being performed, and, in response, initiating the first action (“...The controller also includes connections to sensors that provide a status for certain items of the vehicle. For example, a current status of windows, sunroofs and other items are available to the controller (ideally, the controller would "tap into" existing sensors, or alternatively, new sensors could be installed and wired directly to the controller--(e.g., sensors 199C). The status is used to implement safety measures such as, prevent washing the sides/top of the vehicle if the windows are rolled down, the sunroof is open, or if the doors and/or trunk are open or partially open (or to automatically halt operations if a door, window, or trunk are opened during operation). In some cases, an override capability may be provided which is accessed (like other optional capabilities, including remote control or initiation of the washing system) through a touch screen GUI or other user interface....” paragraph 0152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Abou-Nasr and Zhang with the teaching of Ahmad because the teaching of Ahmad would improve the system of Abou-Nasr and Zhang by providing a technique of implementing safety measures such as, prevent washing the sides/top of the vehicle if the windows are rolled down, the sunroof is open, or if the doors and/or trunk are open or partially open paragraph 0152).

As to claims 12 and 19, see the rejection of claim 5 above. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0039429 A1 to Abou-Nasr et al. in view U.S. Pub. No. 2018/0088677 A1 to Zhang et al. as applied to claims 1 and 8 above, and further in view of U.S. Pub. No. 2019/0213425 A1 to Anderson et al.

As to claim 7, Abou-Nasr as modified by Zhang teaches the method of claim 1, however it is silent with reference to wherein initiating the first 
Anderson teaches wherein initiating the first action specified by the first scenario comprises: generating a message with a topic for the first action and data specifying the first action; and transmitting the message to each device that is subscribed to the topic for the first action (“...In a particular exemplary implementation, the onboard computer 125 is an IOT device and the remote server 115 is an IOT message broker that functions as a publish/subscribe broker service that enables the sending and receiving of messages to and from IOT devices. For example, an IOT message broker may maintain a list of all client sessions and the subscriptions for each session. The IOT message broker, upon receiving a message published from an IOT device, checks for sessions with subscriptions that map to the topic of the published message. The IOT message broker then forwards the published message to all sessions that have a currently connected client. In this implementation, the onboard computer 125 publishes the data that is generated as a result of a collision with the vehicle 100 to the remote server 115, and the remote server 115 forwards the published data to recipient devices 120 that are subscribers of the onboard computer 125. In this manner, the onboard computer 125 comprises an IOT device; the server comprises an IOT broker; and the transmitting comprises the IOT device publishing data to the IOT broker...In the event that the proximity sensors 180 detect that an object is no longer within the predefined distance 185 of the vehicle 100', combined with the impact sensors 105 not detecting an impact, then the system deems that no collision has occurred and deletes the digital images captured by the digital cameras 110. On the other hand, if the impact sensors 105 detect an impact while the proximity sensors 180 detect that an object is within the predefined distance 185 of the vehicle 100', then the system deems that a collision has occurred and continues to capture digital images for a predefined amount of time, and then transmits the digital images to the remote server 115 (which may be part of a cloud service, for example) for secure storage. A user registered with the remote server 115 (such as the owner of the vehicle) may designate one or more recipients of the digital imagery, for example the user themselves, an insurance company, etc. The remote server 115 may be configured to automatically transmit the digital imagery to recipient devices 120 of the designated recipients. The system may be advantageously configured as an IOT system, similar to that described with respect to FIG. 2A, in which the onboard computer 125 is an IOT device, the remote server 115 is an IOT publisher, and the recipient devices are subscribers...” paragraphs 0040/0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Abou-Nasr and Zhang with the teaching of Anderson because the teaching of Anderson would improve the system of Abou-Nasr and Zhang by providing a technique of notifying user or components when concerning events occur in automobile system.

As to claim 14, see the rejection of claim 7 above.

Allowable Subject Matter
 Claim 20 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

U.S. Pub. No. 2016/0162037 A1 to Park et al. and directed to a gesture recognition method that may provide a broader execution command by separating an input method of a gesture into a space gesture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194